Case 1:19-cr-00207-TNM Document 1-1 Filed 06/15/19 Page 1of 3

STATEMENT OF FACTS

On June 14, 2019, the defendant, later identified as Dayton Ellis Hershey, was observed by
members of the U.S. Secret Service (USSS) in the area of 1500 Pennsylvania Avenue, N.W., in
the District of Columbia. In late morning/early afternoon, members of the USSS observed the
defendant standing near the North fenceline of the U.S. Treasury Building, which is part the White
House Complex, and holding onto the fence and appearing to survey the northwest courtyard of
the Treasury Building. Shortly thereafter, approximately 1500 hours, Uniformed Members of the
USSS, including the Arresting Officer, observed the defendant in the same area and approached
him. The Arresting Officer and other officers made contact with the defendant to ask him what
brought him to the White House. The defendant stated he had caught an Uber car ride from
Paradise, Pennsylvania and that he wanted to see the White House and thought that Washington,
D.C. was a cool city. The Arresting Officer and other members of the USSS warned the defendant
not to jump the fence, and the defendant stated he was not going to jump the fence. He also told
the Officers that he planned on leaving D.C. later this evening, and the contact ceased with the
defendant walking away.

Over the next several hours, members of the USSS observed the defendant remain in the public
area in front of the White House Complex, and he was seen pacing around the complex and looking
at the security barriers of the White House several times. Members of the USSS reported that the
defendant appeared agitated and nervous and that he regularly kept looking around him as if he
was trying to find someone who was watching him. At approximately 2030 hours, Uniformed
Members of the USSS, including the Arresting Officer, approached the defendant to make contact
with him. The Arresting Officer asked the defendant if he was still enjoying Washington, D.C.
and if he was planning on leaving later in the evening. During the encounter the defendant
appeared agitated and nervous. The defendant also stated that he was hearing voices in his head
that were telling him to jump the fence, but that he did not want to. The Arresting Officer advised
the defendant not to jump fence, and the defendant acknowledged he did not want to, but that he
was hearing voices. The defendant was permitted to walk away again.

At approximately 2109 hours, members of the USSS observed the defendant sitting on a bench (in
the public space) in front of the fence of the northwest courtyard of the Treasury Building. The
defendant was then observed standing up and trying to climb over the fence in front of the Treasury
Building. Members of the USSS responded to the defendant and were able to grab and secure the
defendant as he had crossed over the top of the fence, but before he could dismount onto the space
in front of the Treasury Building. Officers of the USSS pulled the defendant back over to the front
of the fence, and one officer sustained injuries to his left wrist. The defendant also sustained a
minor laceration to his Ieft cye. The defendant was given medical treatment on scene. The officer
was transported to the hospital for additional medical care.
Case 1:19-cr-00207-TNM Document 1-1 Filed 06/15/19 Page 2 of 3

Afier being arrested, the defendant was transported to the Metropolitan Police Department
Second District and given his Miranda warnings by Special Agents of the USSS. The defendant
waived his rights and agreed to talk to the agents.

In his interview, agents asked the defendant what brought him to the Treasury/White House, and
he responded that the voices in his head told him to. The defendant stated that the voices then
told him to hop the White House fence. The defendant stated, that in response to the voices, he
told them “why not?” The defendant stated he had been hearing voices in his head since
January. He further stated that the voices told him to jump the fence last night, but that he could
not do it. Agents asked the defendant what he was going to do if he got over the fence, and he
stated that he wanted to touch the White House. Later, the defendant stated he also wanted to go
into the White House to meet to the President and have a conversation with him. The defendant
stated he did not want to harm the President but just wanted to have a conversation. The
defendant further stated he wanted to tell the President about “Project Armageddon” and that the
Mariana Trench was going to crack in 9-10 years.

Agents observed that, throughout the interview, the defendant appeared to be hearing voices in
his head. The agents also observed the defendant periodically whispering things under his breath.
During the interview agents would ask questions and the defendant would sometimes answer
right away and other times he paused as if he was distracted. When agents asked if he was
hearing voices, the defendant said he was hearing voices one hundred million per second. The
defendant further stated he was on a secret covert mission. When the agents asked the defendant
what he would do if he heard the voices again and they told him to come back to the White
House, he stated he would definately not come back, but that if the voices asked him hard
enough, he would. When asked by agents if the defendant had completed his secret covert
mission, the defendant stated “Almost, time is ticking”.
Case 1:19-cr-00207-TNM Document 1-1 Filed 06/15/19 Page 3 of 3

Based on the foregoing, your affiant submits that there is probable cause to believe that the
defendant violated 18 U.S.C. § 1752(a)(1), Attempted Entry into Restricted Buildings or

Grounds.
TA ost: hg
Robert King J as

Officer, United States Secret Service

 

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. Proc. 4.1 by
telephone, this 15th day of June, 2019.

The Honorable Robin Meriweather
United States Magistrate Judge
